DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.

Drawings
The drawings were received on 30 November 2022.  These drawings are accecptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 8322242.
With regard to claim 16, DE ‘242 discloses a cylinder (2) of an internal combustion engine (as disclosed in paragraph [0002] of the Applicant provided machine translation), comprising: a cylinder liner (3); a cylinder piston (1) guided in the cylinder liner (as seen in Figs. 1-9, etc.), comprising: multiple ring grooves (5 and as disclosed in paragraph [0025], etc. as being plural rings and grooves), wherein each ring groove is limited by an upper groove flank (i.e. proximate reference line 5 and opposing 7), a lower groove flank (i.e. 10), and a groove base (i.e. the right hand side wall opposing 9), ring lands (i.e. the portions immediately above and/or below each ring groove 5 as seen in the Figs.) that limit the multiple ring grooves and separate the multiple ring grooves from one another (as would be seen in Figs. 1-9 in combination with the disclosure of paragraph [0025], etc.); a respective piston ring (4) formed as a compression ring or as an oil scraper ring (as seen in Figs. 1-9) received in each of the multiple ring grooves (as would be seen in Figs. 1-9 in combination with the disclosure of paragraph [0025], etc.), wherein each piston ring comprises: a lower ring flank (8) facing the lower groove flank of a respective ring groove (as seen in Figs. 1-9); a single planar upper ring flank (7) facing the upper groove flank of the respective ring groove (as seen in Figs. 1-9); a ring back (9) facing the groove base of the respective ring groove (as seen in Figs. 1-9); and a portion (including at least 6 and any intermediate portions between 6 and 7 and 6 and 8) located opposite the ring back lying against a radially inner running surface of the cylinder liner (as seen in Figs. 1-9), wherein the single planar upper ring flank extends uninterruptedly radially between the ring back and the portion located opposite the ring back (as seen in Figs. 1-9); and a single recess (one of 11-14) located in at least one of: the lower groove flank of at least one ring groove receiving one of the respective piston rings (as seen in Figs. 2, 3, 4, 6); and the lower ring flank of at least one of the respective piston rings (as seen in Figs. 1, 2, 5, 6, and 7-9).

With regard to claim 19, DE ‘242 discloses that at least one additional recess is located in the other of: the lower groove flank of the at least one ring groove receiving the piston ring; and the lower ring flank of the at least one piston ring (as seen in Figs. 2 and 6).

With regard to claim 22, DE ‘242 discloses that the respective recess extends in a circumferential direction (as seen in Figs. 1-9 and as described in paragraphs [0030], [0033], etc. of the machine translation).

With regard to claim 25, DE ‘242 discloses that the recess has an axial depth that is greater than zero and smaller than an axial thickness of a respective piston ring (as seen in Figs. 1-9).

With regard to claim 29, DE ‘242 discloses that a distance between a radially outer end of the recess and a radially outer end of a respective one of the ring grooves is greater than zero (as seen in Figs. 1-9 as they are spaced radially in from the opening end of the ring grooves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over DE 8322242 alone.
With regard to claim 23, DE ‘242 discloses that the respective recess has a radial width significantly smaller than a radial depth of the ring groove (as seen in Figs. 1-9), but is silent as to what such a ratio is and thus fails to explicitly that the radial width of the recess is between 0.05 times and 0.9 times a radial depth of the respective ring groove. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of DE ‘242 such that the respective recess has a radial width between 0.05 times and 0.9 times a radial depth of the respective ring groove as Examiner hereby takes Official Notice that the art is replete with examples of piston rings having recesses has a radial width between 0.05 times and 0.9 times a radial depth of the respective ring groove. Additionally and/or alternatively it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of DE ‘242 such that the respective recess has a radial width between 0.05 times and 0.9 times a radial depth of the respective ring groove as DE ‘242 discloses at least broadly similar ratio and as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such modifications would provide the expected result of balancing weight, cost, strength, etc. of the piston ring, each a well-known trade off.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

With regard to claim 24, DE ‘242 appears to disclose that the radial width of a respective recess is between at least one of: 0.1 times and 0.5 times the radial depth of the respective ring groove, and 0.25 times and 0.35 times the radial depth of the respective ring groove (as seen in Figs. 1-9, as the recess appears to be about half of the radial width of the groove), but fails to explicitly state such. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of DE ‘242 such that the radial width of a respective recess is between at least one of: 0.1 times and 0.5 times the radial depth of the respective ring groove, and 0.25 times and 0.35 times the radial depth of the respective ring groove as Examiner hereby takes Official Notice that the art is replete with examples of piston rings having the radial width of a respective recess is between at least one of: 0.1 times and 0.5 times the radial depth of the respective ring groove, and 0.25 times and 0.35 times the radial depth of the respective ring groove. Additionally and/or alternatively it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of DE ‘242 such that the radial width of a respective recess is between at least one of: 0.1 times and 0.5 times the radial depth of the respective ring groove, and 0.25 times and 0.35 times the radial depth of the respective ring groove as DE ‘242 discloses at least broadly similar ratio and as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such modifications would provide the expected result of balancing weight, cost, strength, etc. of the piston ring, each a well known trade off.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

With regard to claim 26, DE ‘242 is silent as to the exact dimensions of the recesses and thus fails to explicitly disclose that the axial depth of the respective recess amounts to between at least one of: 0.1 mm and 1.0 mm, and 0.3 mm and 0.7 mm. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time of filing, to have made the axial depth of the respective recess amounts to between at least one of: 0.1 mm and 1.0 mm, and 0.3 mm and 0.7 mm as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefit of allowing for the piston ring of a design of DE ‘242 to be used in a variety of sized cylinder and piston arrangements, which are known in the art to come in a wide variety of sizes.

With regard to claim 27, DE ‘242 discloses that a distance between a radial center of the recess and the ring back of a respective piston ring is greater than zero and smaller than a radial thickness of the respective piston ring minus some amount (as seen in Figs. 1-9), but as DE ‘242 is silent as to the exact dimensions of the piston ring it fails to specifically disclose the amount is minus 0.5 mm. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time of filing, to have made the amount minus 0.5 mm as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefit of allowing for the piston ring of a design of DE ‘242 to be used in a variety of sized cylinder and piston arrangements, which are known in the art to come in a wide variety of sizes.

With regard to claim 28, the combination (DE ‘242) discloses that the distance between the radial center of the recess and the ring back of the respective piston ring is approximately between at least one of: 0.3 times and 0.7 times the radial thickness of the respective piston ring, and 0.45 times and 0.55 times the radial thickness of the respective piston ring (i.e. as seen in Figs. 1-9).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 16, 19, 21-29 have been considered but are moot in view of the new ground(s) of rejection. Additionally, in so much as they may apply to the current grounds of rejection Applicant's arguments filed 30 November 2022 have been fully considered but they are not persuasive. 
Specifically all of Applicant’s arguments against the prior art rejections are with reference to the prior relied upon reference (i.e. for the 35 USC 102 rejection) and combination (for the 35 USC 103 rejections) and thus such arguments are moot.
In the interest of advancing prosecution Examiner recommends incorporating claims 19 and 21 into claim 16, and canceling withdrawn claims 17, 18, 20, 30-32 (as it does not appear claims 17, 18, 20, and 30 would have 112(a) support in combination with the features of claims 16 plus 19 and 21, and as claims 31 and 32 appear to be very broad such that they would be anticipated and/or made obvious by the above prior art and/or other cited prior art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675                                                                                                                                                                                            /NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675